Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-673

IN RE ANDREW DAVID HODES,
                                             DDN2021-D038
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1049046

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED— November 10, 2022)

      On consideration of the certified order from the state of Florida suspending
respondent from the practice of law for 60 days by consent; this court’s September
2, 2022, order suspending respondent pending final disposition of this proceeding
and directing him to show cause why reciprocal discipline should not be imposed;
respondent’s D.C. Bar R. XI, § 14(g) affidavit filed on September 8, 2022; and the
statement of Disciplinary Counsel; and it appearing that respondent has not filed a
response, it is

       ORDERED that Andrew David Hodes is hereby suspended from the practice
of law in the District of Columbia, nunc pro tunc to September 2, 2022, for a period
of 60 days. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that
there is a rebuttable presumption in favor of imposition of identical discipline and
exceptions to this presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (explaining that a rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate).

                                  PER CURIAM